Case
Case 1:21-cv-13564-RMB-KMW
     1:21-cv-13564-NLH-KMW Document
                           Document 11 Filed
                                       Filed 07/12/21
                                             07/12/21 Page
                                                      Page 11 of
                                                              of 5118
                                                                   PageID:
                                                                      PageID:
                                                                           1211




      BROWN & CONNERY, LLP
      Therese M. Taraschi, Esquire (029572011)
      360 Haddon Avenue
      Westmont, New Jersey 08108
      (856) 854-8900
      Attorneys for Defendants, Gloucester County Prosecutor’s Office and Gloucester County

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


      STACIE LICK,                                      Case No.: 21-cv-13564

                         Plaintiff,

                      vs.                                     NOTICE OF REMOVAL

      GLOUCESTER COUNTY
      PROSECUTOR’S OFFICE, GLOUCESTER
      COUNTY, THOMAS GILBERT (in his
      individual and official capacity), JAMES
      BALLENGER (in his individual and official
      capacity), WILLIAM PERNA (in his
      individual and official capacity), CHARLES
      FIORE (in his individual and official
      capacity), and JANE/JOHN DOES 1-5 (in
      their individual and official capacities, if
      applicable),

                         Defendants.


      TO:    Clerk
             United States District Court for the District of New Jersey
             Mitchell H. Cohen Building & U.S. Courthouse
             1 John F. Gerry Plaza
             Fourth and Cooper Streets
             Camden, New Jersey 08101

             PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1331, 1441, and 1446,

      Defendants, Gloucester County Prosecutor’s Office (“GCPO”) and Gloucester County

      (“County”) (hereinafter “Defendants”), hereby remove this action from the Superior



      7DO1188
           Case
           Case 1:21-cv-13564-RMB-KMW
                1:21-cv-13564-NLH-KMW Document
                                      Document 11 Filed
                                                  Filed 07/12/21
                                                        07/12/21 Page
                                                                 Page 22 of
                                                                         of 5118
                                                                              PageID:
                                                                                 PageID:
                                                                                      1222




                       Court of New Jersey, Law Division, Gloucester County, to the United States District

                       Court for the District of New Jersey.

                              PLEASE TAKE FURTHER NOTICE that the grounds for removal of this

                       action are as follows:

                              1.      On April 21, 2020, Plaintiff, Stacie Lick (“Plaintiff”), commenced a civil

                       action in the Superior Court of New Jersey, Law Division, Gloucester County, entitled

                       and captioned Stacie Lick v. Gloucester County Prosecutor’s Office, Gloucester County,

                       Thomas Gilbert (in his individual and official capacity), James Ballenger (in his

                       individual and official capacity), William Perna (in his individual and official capacity),

                       Jane/John Does 1-5 (in their individual and official capacities, if applicable), Case No.

                       GLO-L-000497-20 (hereinafter, the “State Court Action”). A true and correct copy of the

                       Complaint is attached hereto as Exhibit “A.”

                              2.      On June 25, 2021, the Superior Court of New Jersey, Law Division,

                       Gloucester County granted Plaintiff’s Motion to Amend the Complaint pursuant to N.J.

                       Ct. R. 4:9-1. A true and correct copy of the Order is attached hereto as Exhibit “B.”

                              3.      On June 28, 2021, Plaintiff filed an Amended Complaint. A true and

                       correct copy of the Amended Complaint is attached hereto as Exhibit “C.”

                              4.      In the Amended Complaint, Plaintiff alleges, for the first time, statutory

                       causes of action under 42 U.S.C. §1983 as to all Defendants, 42 U.S.C. §1985(3) as to

                       Defendants Perna, Ballenger, and Gilbert, and 42 U.S.C. §1986 as to Defendant Fiore.

                       See Exhibit “C,” at ¶¶ 310-339.




BROWN & CONNERY, LLP
Westmont, NJ 08108
                                                                    2
           Case
           Case 1:21-cv-13564-RMB-KMW
                1:21-cv-13564-NLH-KMW Document
                                      Document 11 Filed
                                                  Filed 07/12/21
                                                        07/12/21 Page
                                                                 Page 33 of
                                                                         of 5118
                                                                              PageID:
                                                                                 PageID:
                                                                                      1233




                              5.      This Court has jurisdiction over the State Court Action pursuant to 28

                       U.S.C. § 1331 because Plaintiff’s Amended Complaint alleges a cause of action arising

                       under the laws of the United States. Therefore, Plaintiff’s Amended Complaint asserts a

                       federal question and is removable pursuant to 28 U.S.C. § 1441(a) and (c).

                              6.      This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b)

                       because it was filed within thirty (30) days of Defendants GCPO and the County’s receipt

                       of Plaintiff’s Amended Complaint.

                              7.      Venue in this District is proper under 28 U.S.C. § 1441(a) because this

                       District includes the Superior Court of New Jersey, Law Division, Gloucester County, the

                       forum wherein this action was pending.

                              8.      Pursuant to 28 U.S.C. § 1446(d), written notice of this Notice of Removal

                       is being promptly served on counsel for Plaintiff and counsel for all individual defendants

                       and a copy of this Notice of Removal is being promptly filed with the Clerk of the

                       Superior Court of New Jersey, Law Division, Gloucester County.

                              9.      No admission of fact, law, or liability is intended by the filing of this

                       Notice of Removal and Defendants GCPO and the County expressly preserve any and all

                       defenses, objections, denials, and/or motions available under state and/or federal law. By

                       filing this Notice of Removal, Defendants GCPO and the County do not concede that

                       Plaintiff is entitled to any damages sought in her Complaint.

                              10.     Counsel for individual Defendants Gilbert, Ballenger, Perna, and Fiore

                       have consented to the filing of this Notice of Removal.




BROWN & CONNERY, LLP
Westmont, NJ 08108
                                                                   3
           Case
           Case 1:21-cv-13564-RMB-KMW
                1:21-cv-13564-NLH-KMW Document
                                      Document 11 Filed
                                                  Filed 07/12/21
                                                        07/12/21 Page
                                                                 Page 44 of
                                                                         of 5118
                                                                              PageID:
                                                                                 PageID:
                                                                                      1244




                              WHEREFORE, Defendants GCPO and the County hereby remove this action

                       from the Superior Court of New Jersey, Law Division, Gloucester County, to the United

                       States District Court for the District of New Jersey.

                                                                 Respectfully submitted,

                                                                BROWN & CONNERY, LLP
                                                                Attorneys for Defendants, Gloucester
                                                                County Prosecutor’s Office and Gloucester
                       Date: July 12, 2021                      County

                                                                By: s/ Therese M. Taraschi ____
                                                                    Therese M. Taraschi, Esq.


                                                    CERTIFICATE OF SERVICE

                               I, Therese M. Taraschi, Esquire, hereby certify that, on July 12, 2021, I caused a

                       true and correct copy of Defendants GCPO and the County’s Notice of Removal, and

                       supporting documents, to be served via electronic filing and regular mail upon the

                       following:

                                                             Philip S. Burnham, Esq.
                                                             Michelle J. Douglass, Esq.
                                                             Burnham Douglass
                                                             450 Tilton Road, Suite 200B
                                                             Northfield, NJ 08225
                                                             Attorneys for Plaintiff

                                                             M. Elizabeth Duffy, Esq.
                                                             Kirmser, Lamastra, Cunningham & Skinner
                                                             202A Hall’s Mill Road
                                                             PO Box 1675
                                                             Whitehouse Station, NJ 08889

                                                             Patrick J. Madden, Esq.
                                                             Madden & Madden
                                                             108 Kings Highway East, Suite 200
                                                             P.O. Box. 210
                                                             Haddonfield, NJ 08033
BROWN & CONNERY, LLP
Westmont, NJ 08108
                                                                    4
           Case
           Case 1:21-cv-13564-RMB-KMW
                1:21-cv-13564-NLH-KMW Document
                                      Document 11 Filed
                                                  Filed 07/12/21
                                                        07/12/21 Page
                                                                 Page 55 of
                                                                         of 5118
                                                                              PageID:
                                                                                 PageID:
                                                                                      1255




                                               Clerk, Law Division
                                               Superior Court of New Jersey
                                               Gloucester County Court
                                               1 North Broad Street
                                               P.O. Box 129
                                               Woodbury, NJ 08096

                                               Michelle M. Smith, Clerk
                                               Superior Court of New Jersey
                                               Hughes Justice Complex
                                               25 W. Market Street
                                               P.O. Box 971
                                               Trenton, New Jersey 08625



                       Date: July 12, 2021     BROWN & CONNERY, LLP
                                               Attorneys for Defendants, Gloucester
                                               County Prosecutor’s Office and
                                               Gloucester County


                                               /s/ Therese M. Taraschi
                                               Therese M. Taraschi, Esq.




BROWN & CONNERY, LLP
Westmont, NJ 08108
                                                     5
